 


116 HRES 67 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 67 
In the House of Representatives, U. S.,

January 23, 2019
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following committees of the House of Representatives: Committee on Homeland Security:Ms. Jackson Lee, Mr. Langevin, Mr. Richmond, Mr. Payne, Miss Rice of New York, Mr. Correa, Ms. Torres Small of New Mexico, Mr. Rose of New York, Ms. Underwood, Ms. Slotkin, Mr. Cleaver, Mr. Green of Texas, Ms. Clarke of New York, Ms. Titus, Mrs. Watson Coleman, Ms. Barragán, and Mrs. Demings.

Committee on Oversight and Reform:Mrs. Carolyn B. Maloney of New York, Ms. Norton, Mr. Clay, Mr. Lynch, Mr. Cooper, Mr. Connolly, Mr. Krishnamoorthi, Mr. Raskin, Mr. Rouda, Ms. Hill of California, Ms. Wasserman Schultz, Mr. Sarbanes, Mr. Welch, Ms. Speier, Ms. Kelly of Illinois, Mr. DeSaulnier, Mrs. Lawrence, Ms. Plaskett, Mr. Khanna, Mr. Gomez, Ms. Ocasio-Cortez, Ms. Pressley, and Ms. Tlaib. Committee on Science, Space, and Technology:Ms. Lofgren, Mr. Lipinski, Ms. Bonamici, Mr. Bera, Mr. Lamb, Mrs. Fletcher, Ms. Stevens, Ms. Kendra S. Horn of Oklahoma, Ms. Sherrill, Mr. Sherman, Mr. McNerney, Mr. Perlmutter, Mr. Tonko, Mr. Foster, Mr. Beyer, Mr. Crist, Mr. Casten of Illinois, Ms. Hill of California, Mr. McAdams, and Ms. Wexton.

 
 
Karen L. Haas,Clerk.
